o f f i c e o f t h e c h i e f c o u n s e l number info release date uil 25c 25d the honorable john thune united_states senator south first street suite aberdeen sd department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c april cc psi b06 conex-111089-10 attention ------------------ dear senator thune i am responding to your inquiry dated date on behalf of your constituent ------ ------------------------- -------------------asked about the tax_credits for a qualified_geothermal_heat_pump_property and energy-efficient windows homeowners can take a percent tax_credit on expenditures during a taxable_year for qualified_geothermal_heat_pump_property sec_25d of the internal_revenue_code the code qualified_geothermal_heat_pump_property means any equipment that uses the ground or ground water as a thermal energy source to heat the home or as a thermal energy sink to cool the home the equipment must also meet the requirements of the energy star program in effect at the time that the taxpayer made the expenditure for the equipment the labor costs for the onsite preparation assembly and original installation of the qualified_property and the labor costs for the piping or wiring to interconnect the property to the home are also eligible for the credit no cap exists on the amount of the credit allowed taxpayers residing in either a newly constructed home or an existing home are eligible for this tax_credit additionally homeowners can take a percent tax_credit on expenditures during a taxable_year for an energy_efficient_building_envelope_component such as a qualifying exterior window sec_25c of the code unlike the credit for geothermal heat pump property which is available for new_construction windows installed on a newly constructed home do not qualify for a tax_credit for an energy-efficient window to qualify for a credit a taxpayer must install the window on an existing home or on an addition or renovation to an existing home according to the law for the purpose of determining the taxable_year that a taxpayer may take these credits an expenditure for an item is made when the taxpayer completes the original installation of the item for an expenditure related to the conex-111089-10 construction or reconstruction of a structure the expenditure is made when the taxpayer begins using the structure sec_25d of the code if your constituent did not begin to use the newly constructed home until we will treat the expenditure as made in and she should take the credit for a qualified geothermal heat pump in that taxable_year because the tax_credit for windows is unavailable when the windows are installed on a newly constructed home your constituent is not eligible to take the tax_credit on her energy-efficient windows i hope this information is helpful if you or your constituent has any questions please contact ------------------------or me at -------------------- for further assistance sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs special industries
